Citation Nr: 0607672	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the United States Marine Corp for a period of over 90 days, 
from October 1972 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran did not submit new and material evidence to 
reopen his previously denied claim of entitlement to service 
connection for a psychiatric disorder.

The Board remanded the case to the RO in November 2003 for 
further evidentiary and procedural development.  Thereafter, 
in a September 2005 decision, the RO determined that no new 
and material evidence was submitted to reopen the claim for 
service connection for a psychiatric disorder and confirmed 
its previous denial.  The case was returned to the Board in 
November 2005 and the veteran now continues his appeal.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1997, 
entitlement to service connection for a chronic psychiatric 
disorder was denied, because the veteran had not submitted 
new and material evidence to reopen the claim.  

2.  The additional evidence submitted since the December 1997 
RO decision, when considered alone or together with all of 
the evidence, both old and new, is cumulative and redundant 
of evidence that has been previously considered, and is not 
of such significance that it must be considered in order to 
fairly decide the merits of this previously denied claim.



CONCLUSION OF LAW

New and material evidence has not been received regarding the 
previously denied claim of service connection for a 
psychiatric disorder; there is no basis to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  With respect to 
the veteran's application to reopen his previously denied 
claim for service connection for a psychiatric disorder, the 
VCAA explicitly provides that, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  In this case, 
the veteran's application to reopen his claim was received in 
July 2000.  Pursuant to the Board remand of November 2003, he 
was notified of the provisions of the VCAA in correspondence 
dated in April 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Attempts were made to obtain records relating to his awards 
of Supplemental Security Income from the Social Security 
Administration (SSA).  However, in correspondence dated in 
January 2005, the SSA informed VA that the records pertaining 
to the veteran's SSA benefits claim were destroyed in 2002.  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Factual background and analysis

The veteran's service medical records show normal psychiatric 
findings on enlistment examination in October 1972.  Medical 
reports dated in November 1972 show that he was treated for 
"emotional instability and mental decompensation under 
stress."  A December 1972 report shows that the veteran 
demonstrated mental inaptitude for military service and 
described an incident in which he nearly shot an instructor 
by accident while on the rifle range.  He was described as 
being "very nervous" and with decreased mental acuity.  He 
was referred for a neuropsychiatric examination in January 
1973, and the report of this examination shows that no gross 
signs of psychosis, psychoneurosis, organic brain syndrome, 
or severe depression were noted.  On mental status 
examination, he was moderately alert and oriented.  He 
exhibited deficiencies in reading, reading comprehension, 
general knowledge, and abstract reasoning.  Because there was 
no evidence of physical or mental condition which would be 
the basis for a discharge for physical disability, he was 
recommended for medical separation on the basis of mental 
inaptitude for military service.  The report of his 
separation examination in January 1973 shows that he was 
psychiatrically normal.

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder in September 
1978.  In addition to reviewing the aforementioned service 
medical records, the RO also reviewed a November 1973 VA 
psychiatric assessment report showing mild mental retardation 
and a history of mental inaptitude during active duty (with 
reference to the shooting mishap on the rifle range during 
service), and a September 1978 private medical report showing 
psychiatric treatment for an anxiety neurosis with mild-to-
moderate mental retardation.  In a rating decision dated in 
November 1978, service connection for a psychiatric disorder 
was denied.  The veteran was notified of the denial and his 
appellate rights in correspondence dated in November 1978.  
The claims folder shows that he did not file a timely appeal 
of this denial and it became final.

In the time since the November 1978 decision, the veteran 
made several attempts to reopen his claim for VA compensation 
for a psychiatric disability.  In a September 1986 decision, 
the RO considered a March 1985 private medical report showing 
treatment for an acute anxiety attack and a history of a 
nervous breakdown and denied the application to reopen the 
claim for failure to submit new and material evidence.  The 
September 1986 decision was not appealed and became final.

In a December 1997 RO decision, the RO considered private 
medical records dated from 1981 to 1982 that show the 
veteran's treatment for dysthymia and borderline intellectual 
functioning.  The reports show that the veteran related a 
history of having experienced a nervous breakdown during 
active duty.  However, the records indicate that his 
dysthymia was the result of issues regarding changes in his 
personal life.  The diagnosis was borderline intellectual 
functioning.  The RO determined that this evidence was not 
new and material and denied his application to reopen his 
claim for service connection for a psychiatric disorder.  
This December 1997 decision was not appealed and became 
final.

The current appeal stems from the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder that was received in July 2000.  Evidence submitted 
in support of his claim include written statements in which 
he presented his essential contention that his current 
psychiatric problems all began in active service.  Pertinent 
objective medical evidence submitted by the veteran includes 
the following records:

Records of the veteran's private medical treatment, dated 
from 1992 to 1997, showing diagnoses of depression with prior 
history of anxiety problems and a nervous breakdown that was 
treated with psychotropic medication.  The reports do not 
contain any objective opinion linking the veteran's 
psychiatric diagnoses with his period of active duty.

VA medical records, dated from 2000 to 2005, show that the 
veteran was prescribed psychiatric medication for treatment 
of anxiety, depression, and dysthymia.  The records include a 
notation in December 2004 that the veteran claimed to have 
experienced nightmares relating to his accidental near-
shooting of a fellow serviceman during active duty.  However, 
no diagnosis of post-traumatic stress disorder is shown, and 
the reports do not otherwise contain any objective opinion 
linking the veteran's psychiatric diagnoses with his period 
of active duty.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received since the December 1997 RO 
decision and therefore the claim of service connection for a 
psychiatric disorder may not reopened for a de novo review.  
The veteran's statements relating his current psychiatric 
diagnoses to his period of active duty are merely redundant 
of his prior assertions that have already been addressed in 
the previous RO determinations.  The medical records 
submitted also are not new and material as they do not 
contain any objective opinion establishing a nexus between 
his current psychiatric diagnoses and his military service.  
Although the VA report of December 2004 makes mention of the 
veteran's alleged nightmares regarding an accidental near-
shooting incident in service, no diagnosis of post-traumatic 
stress disorder has been presented.  In any case, this 
historical incident has already been considered in prior 
medical reports and rating decisions for the possibility that 
it may have played a causative or contributory role with 
regard to the veteran's post-service psychiatric diagnoses 
and it has not been definitively linked to his current 
psychiatric diagnosis via any objective nexus opinion.  
Therefore, in view of the foregoing discussion, the Board 
concludes that the veteran has not submitted evidence which 
is new and material to his claim for VA compensation for a 
psychiatric disorder.  His application to reopen this claim 
is thus denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


